Citation Nr: 1703488	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-21 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to compensation under 38 U.S.C.A. § 1151 for left hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for right hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs.

3. Entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to a bilateral hip condition.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Board remanded this matter in November 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. The Veteran does not have an additional disability of the right or left hip that was a result of VA medical treatment.

2. The Veteran's lumbar spine disability did not manifest during service or within one year of separation from service.

3. The Veteran does not have a service-connected disability of either hip.


CONCLUSIONS OF LAW

1. The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for a left hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016). 

2. The criteria for entitlement to VA compensation under 38 U.S.C. § 1151 for a right hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016). 

3. The criteria for service connection for degenerative disc disease, lumbar spine, to include as secondary to a bilateral hip condition, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The duty to notify was satisfied by way of letters sent to the Veteran in March and May 2010 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The duty to assist has also been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained service treatment records, VA treatment records, and identified private treatment records.  Per the Board's November 2015 remand directive, the RO sent the Veteran a letter in December 2015 asking him to provide the names and addresses of all medical care providers who treated him for back or hip complaints since 2007, including Pain Management Clinic.  The RO asked him to complete a VA Form 21-4142, Authorization to Disclose Information and VA Form 21-4142a, General Release for Medical Provider Information, so that the RO could obtain treatment records on his behalf.  The RO notified him that he could submit copies of the records on his behalf.  The Veteran did not provide the requested information and in February 2016, the RO sent a second request.  No response was provided.  Thus, the Board finds that the remand directive was substantially completed.  See Stegall, 11 Vet. App. 268.

The Veteran submitted personal statements and witness statements.  He was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  VA medical opinions were obtained in this matter.  In September 2010, a VA examiner examined the Veteran's spine, reviewed the record, and provided an opinion with rationale addressing the etiology of the spine disability.  In November 2010, an opinion from a VA provider was obtained addressing the Veteran's 38 U.S.C.A. § 1151 claims and whether the bilateral hip condition was related to steroids prescribed or administered by VA medical facilities.  Per the Board's November 2015 remand order, the Board ordered that another VA examination be conducted in light of the Veteran's testimony asserting that he had more steroid treatments than were documented in the available records.  Briefly, the Veteran testified before the Board that he had steroid treatments at Pain Management Clinic.  Despite the fact that the Veteran did not provide the necessary information to obtain records from Pain Management Center, another VA opinion report was obtained in April 2016 with an addendum provided in May 2016.  The examiner reviewed all of the records, including private treatment records, and provided an opinion supported by rationale.  In light of the foregoing, the Board finds that all of the opinions are adequate for rating purposes and that the remand directives have been substantially completed.  Id.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. 38 U.S.C.A. § 1151

The Veteran claims that he had to have both hips replaced as a result of VA treatment of a back condition.  When a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R.           § 3.361.

For claims filed on or after October 1, 1997, as in this case, a claimant must show that the VA treatment in question resulted in additional disability and that the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability was an event which was not reasonably foreseeable.  See VAOPGCPREC 40-97; 38 U.S.C.A. § 1151.

From the plain language of the statute, it is clear that to establish entitlement to 38 U.S.C.A. § 1151 benefits, all three of the following factors must be shown: (1) disability/additional disability, (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the VA medical or surgical treatment to the veteran's condition after such medical or surgical treatment has stopped.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish causation.  38 C.F.R.  § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical or surgical treatment proximately caused a veteran's additional disability, the veteran must show that the medical or surgical treatment caused the additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the medical or surgical treatment without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id. 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

In this case, the Veteran claims his hip joints deteriorated because VA providers misdiagnosed a back condition and prescribed steroids which caused his hip joints to collapse, resulting in bilateral hip replacement.  See Informal Claim, September 2009; Formal Claim, October 2009.  He testified during his Board hearing that the surgeon who performed his hip replacements attributed his hip problems to steroids prescribed to treat his back condition.  See Transcript, Board Hearing, September 2015, page 7.

Despite the Veteran's assertions, the Board finds the evidence does not show that the Veteran sustained an additional disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.  In November 2010, a VA examiner summarized the Veteran's treatment history.  He indicated that in August 2001, VA providers prescribed the Veteran a 5 day course of prednisone to reduce wheezing.  No adverse effects from the course of prednisone were documented.  The examiner noted complaints of back pain in February 2007.  The Veteran was treated with an injection of Toradol, a nonsteroidal anti-inflammatory drug, and ibuprofen.  Three months later he still had back pain.  The examiner noted that the Veteran complained of right knee pain in April 2008 and was given a diagnosis of possible sciatica.  X-rays of the hips at that time were normal but the x-rays of the spine showed degenerative disc disease and degenerative joint disease at L5-S1.  The history noted at that time was hip pain with the impression that the hip was normal but the lumbar spine was not.  It was determined that the Veteran had a low back problem with sciatica.  He was treated with Tylenol and an 8 day prednisone taper.  A few weeks later, the pain persisted and the Veteran was prescribed Percocet.  In May 2008, he was treated at the emergency room for knee pain that radiated up to the hip.  He was provided a knee brace.  A few weeks later, records note low back pain with groin pain and pain radiating to the buttock, hip and groin.  A magnetic resonance imaging (MRI) test was scheduled which showed multilevel degenerative disc disease of the lumbosacral spine.  Five months later, he had an epidural steroid injection with relief.  He had another injection one month later.  The examiner indicated that in the fall and early winter of 2008, the Veteran had 3 right hip intraarticular injections of lidocaine with Depo-Medrol.  In January 2009, x-rays of the hips revealed bilateral femoral head necrosis, left worse than right.

Aside from the prednisone prescriptions ordered in August 2003 and April 2008, the examiner did not see any other prescribed prednisone treatments.  The examiner noted the Veteran had 3 epidural steroid injections for the lumbar degenerative disease and 3 right hip intraarticular steroid injections.  The examiner stated that while avascular necrosis has long been linked to steroid usage, in the vast majority of the cases avascular necrosis only results from chronic long-term use of corticosteroids.  The examiner stated that it would be extremely unusual for an 8 day taper of oral corticosteroids or a 3 injection series of epidural steroids or both combined, and most likely even with the 3 right-sided intraarticular steroid injections, to cause bilateral femoral head avascular necrosis.  See VA examination report, November 2010, page 2.  The examiner found that the physicians treating the Veteran did due diligence as the physicians obtained x-rays of the hip and after evaluating the hip and spine, determined that the pain going down the hip to the knee from the back was originating from the lumbar spine.  The examiner pointed out that the clinical decision was supported by the positive MRI of the lumbar spine showing abnormality and x-rays showing normal hips.  The examiner was unable to find any complaints of the left hip until 2009 even though avascular necrosis was bilateral. 

The examiner concluded that it is more likely than not that there was no malfeasance because the steroids were used short-term and the likelihood of a complication typically associated with chronic use was extremely small.  The examiner opined that the treatment was appropriate.  The examiner was unable to tell whether the long-term sequelae of steroid use were explained to the Veteran before use, including the possibility of developing avascular necrosis; however, the likelihood of this developing when steroids were used in this fashion was extremely small.

Since the Veteran testified that he had more steroid treatments than were documented in the available treatment records and considered by the VA examiner, the Board remanded this claim to attempt to obtain records from the Pain Management Clinic.  The Veteran did not provide the requisite information and release forms for VA to obtain records from the clinic.  He did not submit copies of the records.  Regardless, another opinion was obtained in April 2016.  An addendum opinion was received in May 2016 after the examiner had the opportunity to review records from private provider M.O.  The examiner stated that in retrospect, it looked like most of the Veteran's symptoms were due to his hips.  However, at the time of treatment, he had a back problem with x-ray evidence of abnormalities.  The examiner stated that the steroids he received might or might not have caused avascular necrosis of the head of the femur.  Steroids have been associated with the development of avascular necrosis but so have many other things, including alcohol consumption and idiopathic causes, meaning the exact cause is unknown.  Based on his review of the record, the examiner did not see that the back or hip problems were made worse by VA treatment as there is no evidence of carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of the VA in furnishing a diagnosis and treatment for this patient.  The examiner acknowledged that there was some delay before it was realized that most of his symptoms were from his hips; however, the examiner did not believe the delay made much difference in the eventual outcome.

In support of his claim, the Veteran submitted statements from A.M. and C.W.  Both individuals indicated their observations of the Veteran's decline in mobility, and their awareness that he had bilateral hip disabilities that required bilateral hip replacement.  However, the statements have no probative value as the statements do not indicate that the Veteran suffered an additional disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part when providing care.  Even if A.M. and C.W. discussed these elements, they have not been shown to have the specialized medical knowledge, training, or experience to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).

The Veteran also submitted treatment records from M.O. which include an opinion indicating that the Veteran had been misdiagnosed as having a back problem and that it was his hips all along.  See Treatment Record, M.O., dated November 2009.  However, the record does not indicate that the Veteran sustained an additional disability as a result of any misdiagnosis and treatment.  Further, the physician did not indicate whether any additional disability was due to VA's failure to exercise the degree of care that would be expected of a reasonable health care provider.  As such, the treatment record has little probative value.

Regarding the lay testimony from the Veteran, he is competent to describe his symptoms as well as treatment provided.  However, the Board accords the statements regarding the etiology of such symptoms little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 12 Vet. App. at 465.  The Veteran has offered only conclusory statements when contending that his bilateral hip disabilities were caused or aggravated by improper care by VA, resulting in an additional disability.  By contrast, the VA examiner took into consideration all of the relevant facts in providing the opinions, to include the symptoms prior to, during, and after treatment was provided.  Therefore, the Board accords greater probative weight to the VA opinion in this case than to the Veteran's statements. 

Based on the foregoing, the Board cannot find that the Veteran sustained an additional disability as a result of VA care.  The evidence shows that the Veteran was prescribed steroids to treat what was perceived as pain due to the spine disability and shows that steroids have been known to cause avascular necrosis.  However, the May 2016 VA examiner also stated that many other things, including alcohol consumption and idiopathic causes have been associated with the development of avascular necrosis.  Further, the November 2010 VA examiner stated that in the vast majority of the cases, avascular necrosis only results from chronic long-term use of corticosteroids.  Based on the limited use of steroids in the Veteran's case, the examiner stated that it would be extremely unusual for them to cause bilateral femoral head avascular necrosis.

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application, and he is not entitled to compensation under 38 U.S.C.A. § 1151 for his right or left hip disabilities.

III. Service Connection

In this case, the issue is service connection for degenerative disc disease of the lumbar spine, to include as secondary to a bilateral hip condition.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, the issue is service connection for degenerative disc disease of the lumbar spine, to include as secondary to a bilateral hip condition.  However, based on a review of the evidence, the Board finds service connection is not warranted.  First, the Board points out that the treatment records are not clear whether the Veteran has degeneration of the vertebrae, or arthritis of the spine.  However, there is no indication of arthritis of the spine within one year of the Veteran's separation from service.  Thus, the presumptive provisions under 38 C.F.R. § 3.303 and            § 3.307 for chronic conditions do not apply.

Second, there is no indication of complaints or treatment of the spine during service.  At most, the Veteran reported recurrent back pain on his report of medical history form at entrance to service.  The clinician noted the Veteran had back pain on standing that was not considered disabling.  The Veteran did not seek treatment for back pain or injuries during service.  No reports of back pain were noted at separation from service and the clinical evaluation of the spine was normal.  

Third, treatment records dated subsequent to service do not show a relationship between the current spine disability and service.  The September 2010 VA examiner stated that the Veteran had complained of a history back pain at entrance to service.  However, at separation from service, the Veteran gave a negative history for back and hips and had normal clinical findings.  The Veteran reported his back difficulties started in 2008.  After review of the record and an examination of the Veteran, the examiner opined that it is less likely as not that the Veteran's back condition is related to his military service.  The examiner stated that he was unable to find treatment for the back or complaints concerning the back in service medical records.

Finally, the Veteran's lay statements and testimony do not allege that his back disability is related to service.  In his notice of disagreement, the Veteran stated that he did not wish to claim service connection for the spine disability as related to service.  At no time during the pendency of the claim has the Veteran argued that his spine disability is related to service.  During his hearing before the Board, the Veteran testified that he did not injure his back during service.  He testified that his back condition was caused or has been aggravated by his bilateral hip disability.  However, as discussed above, the Veteran is not entitled to compensation for his bilateral hip disabilities under 38 U.S.C.A. § 1151 and his bilateral hip conditions are not service-connected.  Thus, service connection for the spine disability on a secondary basis is not warranted.

Based on the foregoing, the Board finds that service connection for degenerative disc disease, lumbar spine, to include as secondary to a bilateral hip condition cannot be granted.  The preponderance of the evidence is against the claim, and as such, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for left hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for right hip replacement claimed as due to treatment of a back condition performed by a medical facility of the Department of Veterans Affairs is denied.




Entitlement to service connection for degenerative disc disease, lumbar spine, to include as secondary to a bilateral hip condition is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


